We have given careful consideration to the testimony in this cause. An argumentative discussion of it would be unpleasant as well as unprofitable, and we shall therefore simply state our conclusion.
"In such cases the evidence should be clear and satisfactory that the abandonment by the wife was voluntary, and without fault on the part of the husband. That is to say, the husband must not by his own wrong or ill treatment cause the wife to abandon him. In such a case, if the wife be compelled, by the conduct of the husband toward her, for her own comfort and happiness, to leave him, the abandonment could not be termed voluntary." Israel v. Israel, 185 Ala. 39, 64 So. 67.
From the evidence as a whole, including some weighty admissions found in complainant's own testimony, we are reasonably satisfied that he was not free from fault in causing the abandonment complained of.
And "where the husband assents either expressly or by implication to the separation or to the wife's continued absence, he will not be entitled to a divorce until he has revoked that consent by seeking a reconciliation by something more than a mere request for her return, unaccompanied by an offer in any sense of protection, maintenance, or a home, or a manifestation of any sincere desire to reinstate her to the conjugal relation." Note to Hill v. Hill, 39 L.R.A. (N.S.) 1117, 1122 (62 Fla. 493, 56 So. 941).
Complainant's own testimony shows that he had made provision for the family housekeeping contingently upon respondent's departure from his home; that he assisted her in her preparation to depart on a previous occasion; and that he informed her shortly before her departure that if she went away "she was not coming back." These circumstances, in connection with other positive testimony, lead to the conclusion that complainant has assented to respondent's continued absence since her departure, and would not be entitled to a divorce on the ground of abandonment until he has revoked that assent and held out to respondent the opportunity to return and resume the suspended marital relation.
The decree of the circuit court will be reversed as to the relief granted on the original bill, and a decree will be here rendered denying that relief.
In other respects the decree will be affirmed, and the cause will be remanded for reference and report as ordered.
Reversed and rendered in part, and affirmed in part.
ANDERSON, C. J., and McCLELLAN and THOMAS, JJ., concur.